EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Espy on 1/5/2020.

The application has been amended as follows: 

Claim 1.	A computer-implemented method for controlling an autonomous vehicle, the method comprising:
receiving, by a computing system comprising one or more computing devices, data representing a motion plan of the autonomous vehicle and dynamic state of the autonomous vehicle via a plurality of control lanes configured to implement the motion plan to control a motion of the autonomous vehicle, the plurality of control lanes including at least a first control lane and a second control lane, wherein the first control lane is associated with a first capability based, at least in part, on a first set of vehicle actuation systems corresponding to the first control lane, wherein the second control lane is associated with a second capability based, at least in part, on a second set of vehicle actuation systems corresponding to the second control lane, wherein the first capability is different than the second capability, wherein the first set of vehicle actuation systems comprises at least one first actuation system that is not present in the second set of vehicle actuation systems, and the second set of vehicle actuation systems comprises at least one second actuation system that is not present in the first set of vehicle actuation systems;
controlling, by the computing system, the first control lane to implement the motion plan;
detecting, by the computing system, one or more faults associated with implementation of the motion plan by the first control lane or the second control lane;
controlling, by the computing system in response to the one or more faults, the first control lane or the second control lane to adjust a motion of the autonomous vehicle based at least in part on one or more fault reaction parameters associated with the one or more faults, wherein the one or more fault reaction parameters are indicative of a first reduction in the first capability or a second reduction in the second capability in response to the one or more faults.


Claim 14.	A computing system for controlling an autonomous vehicle, the system comprising:
one or more processors; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising:

providing the motion plan to a plurality of control lanes configured to implement the motion plan to control a motion of the autonomous vehicle, the plurality of control lanes including at least a first control lane and a second control lane, wherein the first control lane is associated with a first capability based, at least in part, on a first set of vehicle actuation systems corresponding to the first control lane, wherein the second control lane is associated with a second capability based, at least in part, on a second set of vehicle actuation systems corresponding to the second control lane, wherein the first capability is different than the second capability, wherein the first set of vehicle actuation systems comprises at least one first actuation system that is not present in the second set of vehicle actuation systems, and the second set of vehicle actuation systems comprises at least one second actuation system that is not present in the first set of vehicle actuation systems;
detecting one or more faults associated with implementation of the motion plan by one or more of the plurality of control lanes; and
controlling the first control lane or the second control lane to adjust a motion of the autonomous vehicle based at least in part on one or more fault reaction parameters associated with the one or more faults, the one or more fault reaction parameters indicative of a first reduction in the first capability or a second reduction in the second capability in response to the one or more faults.


Claim 17.	An autonomous vehicle, comprising:
an autonomous driving system;
a vehicle control system;
a plurality of vehicle actuation systems;
one or more processors; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the autonomous vehicle to perform operations, the operations comprising:
generating, by the autonomous driving system, a motion plan of the autonomous vehicle, the motion plan including one or more trajectories that cause the autonomous vehicle to travel from a first location to a second location when executed by the one or more processors;
receiving, by a plurality of control lanes of the vehicle control system, data representing the motion plan generated by the autonomous driving system, the plurality of control lanes configured to track the one or more trajectories to control a motion of the autonomous vehicle in accordance with the motion plan, wherein the plurality of control lanes include at least a first control lane and a second control lane, wherein the first control lane is associated with a first capability based, at least in part, on a first set of vehicle actuation systems from the plurality of vehicle actuation systems corresponding to the first control lane, wherein the second control lane is associated with a second capability based, at least in part, on a second set of vehicle actuation systems from the plurality of vehicle actuation systems corresponding to the second , wherein the first capability is different than the second capability, wherein the first set of vehicle actuation systems comprises at least one first actuation system that is not present in the second set of vehicle actuation systems, and the second set of vehicle actuation systems comprises at least one second actuation system that is not present in the first set of vehicle actuation systems;
providing, by the vehicle control system via the first control lane or the second control lane, one or more vehicle control signals to the [[the]] first set of vehicle actuation systems [[of]] or the second set of vehicle actuation systems, to control the motion of the autonomous vehicle in accordance with the motion plan;
detecting, by the vehicle control system, one or more faults associated with implementation of the motion plan by one or more of the plurality of control lanes; and
controlling, by the vehicle control system, one or more of the plurality of control lanes to adjust a motion of the autonomous vehicle based on one or more fault reaction parameters associated with the one or more faults, wherein the one or more fault reaction parameters are indicative of a first reduction in the first capability or a second reduction in the second capability in response to the one or more faults.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664